       Case 2:21-cv-00648-SPL Document 1 Filed 04/16/21 Page 1 of 6




 1   Mark P. Breyer (Bar No. 016862)
 2   James J. Cupero (Bar No. 035376)
     BREYER LAW OFFICES, P.C.
 3   3840 East Ray Road
     Phoenix, Arizona 85044
 4
     (480) 496-7309
 5   minutes@breyerlaw.com
 6   Attorneys for Plaintiff
 7                             UNITED STATES DISTRICT COURT
 8
                                    DISTRICT OF ARIZONA
 9
      Leena Lee, a single individual,                 No.
10

11                  Plaintiff,
12                                                      COMPLAINT FOR DAMAGES
      vs.
13                                                           (Tort - Motor Vehicle)
      United States Department of Homeland
14    Security, a federal executive department;
      U.S. Immigration and Customs
15
      Enforcement, a federal agency; Andrew
16    Paul Swierski and Jane Doe Swierski,
      husband and wife; John and Jane Does
17    1-5; and ABC Corporations 1-5,
18
                    Defendants.
19

20          The Plaintiff, Leena Lee, by and through undersigned counsel, for her complaint
21   against the Defendants named herein alleges as follows:
22                                           PARTIES
23          1.     Leena Lee was, at all times relevant to this action, a resident of Maricopa
24   County, Arizona. At the time of the incident described herein, the Plaintiff is single and
25   continues to be single at this time.
26

                                                  1
       Case 2:21-cv-00648-SPL Document 1 Filed 04/16/21 Page 2 of 6




 1          2.     The Defendant United States Department of Homeland Security (DHS) is
 2   the federal executive department of the United States responsible for public security
 3   and doing business in Pinal County, Arizona. Plaintiff further alleges that this
 4   Defendant has duly authorized agents and/or servants and/or employees within Pinal
 5   County, Arizona, and that said agents and/or servants and/or employees were acting
 6   within the scope of their authority and for the benefit of this particular Defendant at the
 7   time of the incident, acts and omissions alleged herein.
 8          3.     The Defendant U.S. Immigration and Customs Enforcement (ICE) is a
 9   federal law enforcement agency and a subsidiary of Defendant United States
10   Department of Homeland Security doing business in Pinal County, Arizona. Plaintiff
11   further alleges that this Defendant has duly authorized agents and/or servants and/or
12   employees within Pinal County, Arizona, and that said agents and/or servants and/or
13   employees were acting within the scope of their authority and for the benefit of this
14   particular Defendant at the time of the incident, acts and omissions alleged herein.
15          4.     Upon information and belief, Defendants Andrew Paul Swierski and Jane
16   Doe Swierski are residents of Maricopa County, Arizona.
17          5.     At all times relevant hereto, the Defendant Andrew Paul Swierski was
18   acting individually and on behalf of the marital community, if any, of Defendant
19   Andrew Paul Swierski and Jane Doe Swierski, whose true name is unknown to Leena
20   Lee.
21          6.     John and Jane Does 1-5 and ABC Corporations 1-5 are persons or entities
22   whose conduct, true names and identities are unknown at this time. Leena Lee requests
23   leave to amend this pleading when that information is discovered.
24          7.     The acts and omissions complained of herein occurred in Pinal County,
25   Arizona, within the jurisdiction of this Court.
26

                                                   2
       Case 2:21-cv-00648-SPL Document 1 Filed 04/16/21 Page 3 of 6




 1                                JURISDICTION AND VENUE
 2          8.     This Court has jurisdiction pursuant to U.S.C. § 1332, in that it is a civil
 3   action between parties with complete diversity of citizenship and the amount in
 4   controversy, exclusive of interests and costs, exceeds the jurisdictional minimum of
 5   $75,000.00.
 6          9.     Venue is proper in the District of Arizona pursuant to U.S.C. § 1391(b)(2)
 7   in that a substantial part of the events giving rise to the claim occurred in the District of
 8   Arizona.
 9          10.    Plaintiff filed a proper and timely notice of claim pursuant to 28 U.S.C. §
10   2675(a) and 28 C.F.R. § 14.2(a) pursuant to the Federal Tort Claims Act as it pertains to
11   Defendants U.S. Immigration and Customs Enforcement and United States Department
12   of Homeland Security on or about October 13, 2020.
13                FACTUAL ALLEGATIONS COMMON TO ALL COUNTS
14          11.    On October 24, 2019, Plaintiff was in her vehicle traveling northbound on
15   State Route 187 in Pinal County, Arizona. As she approached the intersection with
16   State Route 87, she completed her stop for the designated stop sign and began her left-
17   hand turn from the intersection when her vehicle was violently struck on the passenger
18   side by an unmarked government vehicle being driven by Defendant ICE Officer
19   Andrew Paul Swierski.
20          12.    Upon information and belief, there have been several collisions at this
21   intersection as motorists turn left onto State Route 187.
22          13.    As a result of this collision, Plaintiff Leena Lee sustained serious and
23   permanent injuries.
24          14.    Defendants, including Defendant Andrew Paul Swierski, and each of
25   them were acting within the course and scope of their employment or under the
26   direction and control of Defendants United States Department of Homeland Security,

                                                   3
       Case 2:21-cv-00648-SPL Document 1 Filed 04/16/21 Page 4 of 6




 1   U.S. Immigration and Customs Enforcement, State of Arizona and/or Pinal County
 2   such that legal liability is imputed to Defendants under the doctrine of Respondeat
 3   Superior and agency principles for the acts of Defendants.
 4          15.    Defendants and each of them were independently negligent in the hiring,
 5   training, retention, and/or supervision of their employees, including Defendant Andrew
 6   Paul Swierski, which was a proximate cause of incident.
 7                               COUNT ONE – NEGLIGENCE
 8                         (Against Defendants DHS, ICE and Swierski)
 9          16.    Plaintiff hereby realleges and incorporates by reference paragraphs 1-15
10   of this complaint as though fully set forth herein.
11          17.    Upon information and belief, Defendant Andrew Paul Swierski was
12   traveling at a high rate of speed, driving too fast for conditions and failed to keep a
13   lookout for the safety of others as he entered the intersection.
14          18.    As a result of the negligence, Defendant Andrew Paul Swierski violently
15   struck Leena Lee’s vehicle, causing a serious and violent collision and subsequent
16   injuries to Plaintiff Leena Lee.
17          19.    The Defendant, Andrew Paul Swierski, drove negligently and was a
18   contributing cause of the collision with Leena Lee’s vehicle.
19          20.    Defendants United States Department of Homeland Security, U.S.
20   Immigration and Customs Enforcement and Swierski had a duty to Plaintiff and
21   breached that duty.
22          21.    Injury was a foreseeable consequence of the Defendants United States
23   Department of Homeland Security, U.S. Immigration and Customs Enforcement and
24   Swierski’s breach.
25

26

                                                   4
       Case 2:21-cv-00648-SPL Document 1 Filed 04/16/21 Page 5 of 6




 1                                 COUNT TWO – DAMAGES
 2             22.   Plaintiff hereby realleges and incorporates by reference paragraphs 1-21
 3   of this complaint as though fully set forth herein.
 4             23.   As an actual, direct and proximate result of the Defendants’ negligence,
 5   Leena Lee suffered to date and will, to a reasonable probability, continue to suffer in
 6   the future, damages for pain, discomfort, suffering, disability, emotional stress and
 7   anxiety.
 8             24.   As an actual, direct and proximate result of the Defendants’ negligence,
 9   Leena Lee suffered to date and will, to a reasonable probability, continue to suffer in
10   the future, damages for permanent scarring and disfigurement.
11             25.   As an actual, direct and proximate result of the Defendants’ negligence,
12   Leena Lee has incurred reasonable expenses of necessary medical care, treatment and
13   services rendered and such expenses are reasonably probable to be incurred in the
14   future.
15             26.   As an actual, direct and proximate result of the Defendants’ negligence,
16   Leena Lee has lost earnings to date and will experience a decrease in earning power or
17   capacity reasonably probable to occur in the future as well as other special/economic
18   damages, past and future.
19             27.   As an actual, direct and proximate result of the Defendants’ negligence,
20   Leena Lee has sustained and will sustain to a reasonable probability in the future,
21   physical, emotional, personal property and other financial losses.
22                                    PRAYER FOR RELIEF
23             WHEREFORE, Leena Lee prays for judgment against the Defendants as
24   follows:
25                   A.    For general compensatory damages in a just and reasonable
26   amount;

                                                   5
       Case 2:21-cv-00648-SPL Document 1 Filed 04/16/21 Page 6 of 6




 1                  B.     For the reasonable value of special damages incurred to date and
 2   those that will be incurred in the future for reasonable and necessary medical care;
 3                  C.     For the reasonable value of special damages incurred to date and
 4   those that will be incurred in the future for lost earnings or wages and future lost
 5   earnings or wages;
 6                  D.     For out of pocket expenses incurred;
 7                  E.     For court costs incurred; and
 8                  F.     For such other and further relief as the Court deems just and
 9   proper.
10            Dated: April 16, 2021.
11
                                                BREYER LAW OFFICES, P.C.
12
                                                /s/ James J. Cupero
13                                              Mark P. Breyer
14                                              James J. Cupero
                                                3840 East Ray Road
15                                              Phoenix, Arizona 85044
                                                Attorneys for Plaintiff
16

17   208799

18

19

20

21

22

23

24

25

26

                                                   6
